IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT   United States Court of Appeals
                      _____________________            Fifth Circuit
                           No. 04-11035             F I L E D
                      _____________________
                                                      May 9, 2005

UNITED STATES OF AMERICA                        Charles R. Fulbruge III
                                                        Clerk
                Plaintiff - Appellee
                 v.
DAMACIO ANDRADE-CASTANEDA
                Defendant - Appellant
                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                            (03-CR-295)
                       ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Northern District of Texas, Dallas Division for resentencing is

granted.

__________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to correct the record to include page 10 of the indictment is

granted.